Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12, 14-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRENNE et al. (US 20190208408).

Regarding claim 1, FRENNE et al. (US 20190208408) teaches a method of wireless communication at a base station, comprising: 
receiving, from a user equipment (UE), a timing indication associated with a bandwidth, a subcarrier spacing, or a waveform, the timing indication identifying a delay duration based on a processing timeline for the UE (fig. 4, 6; par. 43, 45, 81-83, 106-107, receiving from the wireless device the capability indication including the delay value indicating the default value that depend on the HARQ-ACK, the default value to use for different scheduling bandwidths); and 
receiving from the UE, or transmitting to the UE, a first data channel having the bandwidth, the subcarrier spacing, or the waveform scheduled based on the timing indication, wherein the first data channel is transmitted or received at a first time based on the timing indication (fig. 4, par. 13-19, 43, 45, 72, transmitting or receiving on the channel having the bandwidth based on the delay value).

Regarding claim 2, FRENNE et al. (US 20190208408) teaches the method of claim 1, wherein the delay duration is a number of slots (par. 51, 58-60, delay value indicated the feedback in number of subframes).

Regarding claim 3, FRENNE et al. (US 20190208408) teaches the method of claim 1, wherein the delay duration is based on a processing speed of the UE or a buffer size of the UE (par. 14, The wireless device may in some embodiments further transmit a capability indication, e.g. a minimum k-value (min_k), indicating a capability of the wireless device, which capability is related to processing time for processing received data from the radio network node or processing time for processing data for transmission to the radio network node or processing speed of the UE).

Regarding claim 4, FRENNE et al. (US 20190208408) teaches the method of claim 1, further comprising: transmitting a scheduling grant to the UE at a second time, the scheduling grant scheduling the first data channel to be transmitted or received at the first time, wherein a time duration separating the first time and the second time that is equal to or greater than the delay duration (par. 45, transmits a control message or information, such as a DL grant, indicating scheduling of resources for carrying the data transmission over the channel to the wireless device 10 and/or feedback from the wireless device 10… scheduling of feedback of data in the downlink is indicated in the control message with an indication of the delay value; par. 68, The radio network node 12 then transmits a control message or information, such as an UL grant, indicating scheduling of resources for carrying the data transmission over the channel from the wireless device 10. The control message may comprise an indication of the delay value, such as a k indication, for the wireless device 10).

Regarding claim 5, FRENNE et al. (US 20190208408) teaches the method of claim 1, further comprising: receiving from the UE, or transmitting to the UE, a second data channel at a second time, wherein a time duration separating the first time and the second time that is equal to or greater than the delay duration (par. 45, transmits a control message or information, such as a DL grant, indicating scheduling of resources for carrying the data transmission over the channel to the wireless device 10 and/or feedback from the wireless device 10… scheduling of feedback of data in the downlink is indicated in the control message with an indication of the delay value; par. 68, The radio network node 12 then transmits a control message or information, such as an UL grant, indicating scheduling of resources for carrying the data transmission over the channel from the wireless device 10. The control message may comprise an indication of the delay value, such as a k indication, for the wireless device 10).

Regarding claims 7, 14, FRENNE et al. (US 20190208408) teaches a method of wireless communication at a user equipment (UE), comprising: transmitting, to a base station, a timing indication associated with a bandwidth, a subcarrier spacing, or a waveform, the timing indication identifying a delay duration based on a processing timeline for the UE (fig. 4, 6; par. 43, 45, 81-83, 106-107, receiving from the wireless device the capability indication including the delay value indicating the default value that depend on the HARQ-ACK, the default value to use for different scheduling bandwidths); and receiving from the base station, or transmitting to the base station, a first data channel having the bandwidth, the subcarrier spacing, or the waveform scheduled based on the timing indication, wherein the first data channel is transmitted or received at a first time based on the timing indication (fig. 4, par. 13-19, 43, 45, 72, transmitting or receiving on the channel having the bandwidth based on the delay value).

Regarding claims 8, 15, FRENNE et al. (US 20190208408) teaches the method of claim 7, wherein the delay duration is a number of slots (par. 51, 58-60, delay value indicated the feedback in number of subframes).

Regarding claims 9, 16, FRENNE et al. (US 20190208408) teaches the method of claim 7, wherein the delay duration is based on a processing speed of the UE or a buffer size of the UE (par. 14, The wireless device may in some embodiments further transmit a capability indication, e.g. a minimum k-value (min_k), indicating a capability of the wireless device, which capability is related to processing time for processing received data from the radio network node or processing time for processing data for transmission to the radio network node or processing speed of the UE).

Regarding claims 10, 17, FRENNE et al. (US 20190208408) teaches the method of claim 7, further comprising: receiving a scheduling grant from the base station at a second time, the scheduling grant scheduling the first data channel to be transmitted or received at the first time, wherein a time duration separating the first time and the second time that is equal to or greater than the delay duration (par. 45, transmits a control message or information, such as a DL grant, indicating scheduling of resources for carrying the data transmission over the channel to the wireless device 10 and/or feedback from the wireless device 10… scheduling of feedback of data in the downlink is indicated in the control message with an indication of the delay value; par. 68, The radio network node 12 then transmits a control message or information, such as an UL grant, indicating scheduling of resources for carrying the data transmission over the channel from the wireless device 10. The control message may comprise an indication of the delay value, such as a k indication, for the wireless device 10).

Regarding claims 12, 19, FRENNE et al. (US 20190208408) teaches the method of claim 7, further comprising: receiving from the base station, or transmitting to the base station, a second data channel at a second time, wherein a time duration separating the first time and the second time that is equal to or greater than the delay duration (par. 45, transmits a control message or information, such as a DL grant, indicating scheduling of resources for carrying the data transmission over the channel to the wireless device 10 and/or feedback from the wireless device 10… scheduling of feedback of data in the downlink is indicated in the control message with an indication of the delay value; par. 68, The radio network node 12 then transmits a control message or information, such as an UL grant, indicating scheduling of resources for carrying the data transmission over the channel from the wireless device 10. The control message may comprise an indication of the delay value, such as a k indication, for the wireless device 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRENNE et al. (US 20190208408) in view of LI et al. (US 20200221429).

Regarding claim 6, FRENNE does not explicitly teach the method of claim 1, further comprising: determining a set of slots based on the delay duration; and transmitting a periodic scheduling pattern to the UE, the periodic scheduling pattern indicating the set of slots for the UE to transmit or receive data channels comprising the first data channel.
But, LI et al. (US 20200221429) in a similar or same field of endeavor teaches receiving a periodic scheduling pattern from the base station, the periodic scheduling pattern indicating a set of slots for the UE to transmit or receive data channels comprising the first data channel (table 2, par. 16, 17, 22, DCI fields indicating periodic pattern for UE to transmit or receive data).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to the system or method as taught by LI in the system of FRENNE to indicate the pattern for transmission.
The motivation would have been to provide optimize the transmission through synchronize and structuring communication.


Regarding claim 13, 20, FRENNE et al. (US 20190208408) does not explicitly teach the method of claim 7, further comprising: receiving a periodic scheduling pattern from the base station, the periodic scheduling pattern indicating a set of slots for the UE to transmit or receive data channels comprising the first data channel.
But, LI et al. (US 20200221429) in a similar or same field of endeavor teaches receiving a periodic scheduling pattern from the base station, the periodic scheduling pattern indicating a set of slots for the UE to transmit or receive data channels comprising the first data channel (table 2, par. 16, 17, 22, DCI fields indicating periodic pattern for UE to transmit or receive data).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to the system or method as taught by LI in the system of FRENNE to indicate the pattern for transmission.
The motivation would have been to provide optimize the transmission through synchronize and structuring communication.


Claim(s) 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRENNE et al. (US 20190208408) in view of AKKARAKARAN et al. (US 20180242319).

Regarding claims 11, 18, FRENNE teaches the method of claim 10, further comprising: receiving a set of data channels from the base station (fig. 4, par. 13-19, 43, 45, 72, transmitting or receiving on the channel having the bandwidth based on the delay value);
However, FRENNE does not teach discarding data channels of the set of data channels received during the time duration; and storing data channels of the set of data channels received after the time duration on a buffer of the UE.
But, AKKARAKARAN et al. (US 20180242319) in a similar or same field of endeavor teaches receiving a set of data channels from the base station (par. 102); discarding data channels of the set of data channels received during the time duration (par. 102, The UE 115-a may discard buffered DL data from the downlink sub-time intervals that is not addressed to the UE 115-a); and storing data channels of the set of data channels received after the time duration on a buffer of the UE (par. 102, The grant may inform the UE 115-a which portion of the downlink sub-time intervals the UE 115-a is to decode (e.g., which resource elements (REs), mini-slots, slots, frames, etc. within the TTI are addressed to the UE).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to the system or method as taught by LI in the system of FRENNE to discard and store data at certain time duration.
The motivation would have been to provide orderly receiving and prevent interference.


Claim(s) 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20210243837) in view of MEDLES et al. (US 20200382207 as supported by provisional app. 62853777 filed on 05/29/2019).

Regarding claim 21, JUNG et al. (US 20210243837) teaches a method of wireless communication at a base station, comprising: 
receiving, from a user equipment (UE), a hybrid automatic repeat request (HARQ) capability indication associated with a bandwidth, a subcarrier spacing, or a waveform (par. 193, 194, 240, 242, receiving the direct connection request message including HARQ capabilities indicating maximum number of HARQ processes, HARQ combining; par. 235, supported bandwidth for each supported band for direct communication); 
determining a number of HARQ processes for the UE (par. 335, 339, number of HARQ processes to be used by the first UE or number of HARQ processes to be used by the second UE); 
transmitting the determined number of HARQ processes to the UE associated with the bandwidth, the subcarrier spacing, or the waveform (par. 335, 339, transmitting the HARQ configuration including the number of HARQ processes to be used by the first UE or number of HARQ processes to be used by the second UE that supported bandwidth for each supported band for direct communication in par. 235,); 
receiving combined HARQ (par. 340, HARQ combining is applied to the received transport blocks including a new transmission and up to the number of retransmissions).
However, JUNG does not teach 
receiving a combined HARQ from the UE if the determined number of HARQ processes is equal to or less than the HARQ capability indication; and 
receiving an uncombined HARQ from the UE if the determined number of HARQ processes is greater than the HARQ capability indication.
But, MEDLES et al. (US 20200382207) in a similar or same field of endeavor teaches
determining a number of HARQ processes for the UE (par. 34, The network node may configure a number of HARQ processes which is greater than the maximum number of HARQ processes that the UE can support with soft combining); 
transmitting the determined number of HARQ processes to the UE associated with the bandwidth, the subcarrier spacing, or the waveform (par. 34, The network node may configure a number of HARQ processes which is greater than the maximum number of HARQ processes that the UE can support with soft combining); 
receiving a combined HARQ from the UE if the determined number of HARQ processes is equal to or less than the HARQ capability indication (par. 34, the UE may determine that HARQ processes 1 to N1_HARQ_processes_soft_combining should corresponds to the first HARQ process pool and HARQ processes N1_HARQ_processes_soft_combining+1 to N_HARQ_processes corresponds to the second HARQ process pool. The value of N1_HARQ_processes_soft_combining may be either signalled by the UE or may be evaluated by scaling of soft buffer as described above); and 
receiving an uncombined HARQ from the UE if the determined number of HARQ processes is greater than the HARQ capability indication (par. 33, 34, the UE may determine that HARQ processes 1 to N1_HARQ_processes_soft_combining should corresponds to the first HARQ process pool and HARQ processes N1_HARQ_processes_soft_combining+1 to N_HARQ_processes corresponds to the second HARQ process pool. The value of N1_HARQ_processes_soft_combining may be either signalled by the UE or may be evaluated by scaling of soft buffer as described above).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to the system or method as taught by MEDLES in the system of JUNG to combine HARQ based on number of HARQ processes.
The motivation would have been to provide different flexibilities and soft buffer requirement.





Regarding claim 22, JUNG does not teach the method of claim 21, wherein the HARQ capability indication is based on a size of a HARQ buffer of the UE.
But, MEDLES et al. (US 20200382207) in a similar or same field of endeavor teaches wherein the HARQ capability indication is based on a size of a HARQ buffer of the UE (par. 23, 24, 27).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to the system or method as taught by MEDLES in the system of JUNG to combine HARQ based on number of HARQ processes.
The motivation would have been to provide different flexibilities and soft buffer requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/04/2022